Order reversed, with ten dollars costs and disbursements, and demurrer to complaint overruled, with leave to defendant within ten days to withdraw the same and serve an answer, upon payment of twenty dollars costs, on the ground that we regard the complaint as alleging that defendant promised to pay plaintiff the stated sum for his alleged services, such as they were, without regard to the result thereof. In our judgment, therefore, the complaint is not subject to the test of an. ordinary real estate broker’s action to recover commissions. Jenks, P. J., Mills, Rich, Blaekmar and Jaycox, JJ., concur.